DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on July 22, 2019. Claims 1-20 are canceled; claims 21-40 have been newly added; and claims 21-40 are pending and examined below.


Claim Objections
 	Claim 28 is objected to because of the following informalities:  “wherein the button that is b assigned” should say -- wherein the button that is assigned -- (line 1).  Appropriate correction is required.

	Claim 37 is objected to because of the following informalities:  claim 37 should depend from claim 33 (line 1).  Appropriate correction is required.

	Claim 40 is objected to because of the following informalities:  claim 40 should depend from claim 33 (line 1).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 21-24, 26-31, 33-36, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida (U.S. 2015/0253887).
With regard to claim 21, Nishida teaches a method for operating a human machine interface for a vehicle ([abstract]; [0017] The information processing apparatus 1 can be configured to, for example, be mounted in a vehicle, receive information (signals) from on-vehicle equipment, on-vehicle various sensors and/or the like and be capable of executing a process of displaying information concerning the on-vehicle equipment, vehicle's traveling information and/or the like on a display device 50 described later), comprising a vehicle component (Figs. 2A-4B; [0017]), a control unit (Fig. 1A, control part 30) and a touch-sensitive surface that is provided on the vehicle component (Fig. 1B, touch panel 10; Fig. 2B; Fig. 3B; Fig. 4B; [abstract] An information processing apparatus includes a multipoint detectable touch panel detecting touches of a plurality of operation fingers onto an operating surface), comprising the following steps: 
 	c) a touch on an arbitrary contact point of the touch-sensitive surface is recognized (Fig. 1B, touch panel 10; Fig. 2B; Fig. 3B; Fig. 4B; Fig. 5, S104; [0058] In Step S104, based on the operation signal that is input from the touch panel 10, the control part 30 recognizes the relative positional relationship of all the detected touched points), 
 	d) a button, by means of which an input is possible, is then assigned to the contact point (Fig. 2B; [0031] As described above, in the direct command mode, the control part 30 assigns the predetermined functions to the respective operation fingers (in this example, the five operation fingers of a right hand) touching the touch panel 10, regardless of the contents of the map screen page displayed on the screen. Then, when detecting a predetermined action (for example, a tap operation onto the operating surface 11) of any one of the operation fingers, the control part 30 executes the predetermined function assigned to the finger thus performing the predetermined action. In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone. Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed), 
wherein a function is assigned to the button ([0031] In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone. Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed). 

With regard to claim 22, the limitations are addressed above and Nishida teaches wherein several simultaneous touches on several contact points of the touch-sensitive surface are recognized (Fig. 2B), wherein a button is each assigned to at least several contact points (Fig. 2B; [0031] In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed.  At a position corresponding to the index finger on the screen of the display device 50, an icon I2 is displayed.  In the icon I2, an expression "Audio" indicating the function of changing the displayed contents to a (operating) screen page of an audio system is displayed. At a position corresponding to the middle finger on the screen of the display device 50, an icon I3 is displayed. In the icon I3, an expression "Climate" indicating the function of changing the displayed contents to a (operating) screen page of an air conditioner is displayed. At a position corresponding to the third finger on the screen of the display device 50, an icon I4 is displayed. In the icon I4, an expression "Phone" indicating the function of changing the displayed contents to a telephone calling screen page in a communication apparatus is displayed. At a position corresponding to the little finger on the screen of the display device 50, an icon I5 is displayed. In the icon I5, an expression "Mail" indicating the function of changing the displayed contents into an electronic mail screen page in the communication apparatus (i.e., a screen page for reading, producing and transmitting an electronic mail message) is displayed).

With regard to claim 23, the limitations are addressed above and Nishida teaches wherein the several simultaneous touches are by several fingers (Fig. 2B; Fig. 3B; Fig. 4B; [0031] In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone…By thus displaying the functions assigned to the respective operation fingers near the respective operation fingers touching the operating surface of the touch panel 10, the operator can confirm the functions assigned to the respective operation fingers and thus surely perform the operations).

With regard to claim 24, the limitations are addressed above and Nishida teaches wherein the function(s) is or are displayed on an output screen (Fig. 2B; Fig. 3B; Fig. 4B) spatially separated from at least one of the touch-sensitive surface and the vehicle component ([0019] The touch panel 10 is the operating part for performing an operation on the (operating) screen page displayed on the display device 50. In FIG. 1A, for the sake of convenience, the touch panel 10 is shown as being separated from the display device 50; [0067] the touch panel 10 is placed on the surface of the image display part 51 of the display device 50. However, it is also possible that the touch panel 10 is placed remotely separated from the display device 50…the operator can cause the control part 30 to carry out the functions assigned to the respective operation fingers without viewing the screen by touching his or her operation fingers onto the touch panel (touch pad) placed at hand and performing the predetermined action of any one of these operation fingers).

With regard to claim 26, the limitations are addressed above and Nishida teaches wherein at least one of the position and the function of the button or the buttons ([abstract] recognizes relative positional relationship of touched positions of the operation fingers for which the touch panel detects touches onto the operating surface; assigns a predetermined corresponding function to each one of the operation fingers for a case where the one of the operation fingers performs a predetermined action, based on the recognized relative positional relationship of the touched positions of the operation fingers) are displayed by at least one optical element on the touch-sensitive surface (Fig. 2B; Fig. 3B; Fig. 4B).

With regard to claim 27, the limitations are addressed above and Nishida teaches wherein it is recognized with which finger the touch-sensitive surface is touched and the corresponding finger of a hand is then allocated to the contact point ([abstract] recognizes relative positional relationship of touched positions of the operation fingers for which the touch panel detects touches onto the operating surface; assigns a predetermined corresponding function to each one of the operation fingers for a case where the one of the operation fingers performs a predetermined action, based on the recognized relative positional relationship of the touched positions of the operation fingers; [0031] In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone. Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed. At a position corresponding to the index finger on the screen of the display device 50, an icon I2 is displayed.  In the icon I2, an expression "Audio" indicating the function of changing the displayed contents to a (operating) screen page of an audio system is displayed. At a position corresponding to the middle finger on the screen of the display device 50, an icon I3 is displayed…).

With regard to claim 28, the limitations are addressed above and Nishida teaches wherein the button that is assigned to the contact point of a predetermined finger always has the same function (Figs. 2B and 4B, icon I1; [0031] Then, when detecting a predetermined action (for example, a tap operation onto the operating surface 11) of any one of the operation fingers, the control part 30 executes the predetermined function assigned to the finger thus performing the predetermined action. In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone. Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed; [0049] Specifically, in FIG. 4A, since the display device 50 is displaying the destination setting screen page and the operator is in a state of just before selecting (inputting) the destination for the route guidance function of the navigation system, the control part 30 assigns destinations previously set to the respective operation fingers as shortcut functions. As shown in FIG. 4B, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Home" indicating a shortcut function for the home of the operator previously registered in a registered spot list as a destination is displayed).

With regard to claim 29, the limitations are addressed above and Nishida teaches wherein the predetermined finger is the thumb (Figs. 2B and 4B, icon I1; [0031] Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed; [0049] As shown in FIG. 4B, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Home" indicating a shortcut function for the home of the operator previously registered in a registered spot list as a destination is displayed).

With regard to claim 30, the limitations are addressed above and Nishida teaches wherein it is recognized whether the finger of a left or a right hand touches the touch-sensitive surface ([0052] Also, it is preferable that the operator can set and/or change, via a setting screen page or so, the functions that the control part 30 assigns to the respective operation fingers, according to his or her predilection or use frequency. Further, in the examples, operations in the direct command mode using a right hand have been described.  However, it is also possible that the control part 30 is configured so that operations using a left hand are also possible, or it is also possible that the control part 30 is configured so that operations in the direct command mode are possible as a result of operation fingers of both hands touching the screen page 11), wherein at least one function is allocated depending on whether the touch-sensitive surface is operated by a right or a left hand ([0052] Also, it is preferable that the operator can set and/or change, via a setting screen page or so, the functions that the control part 30 assigns to the respective operation fingers, according to his or her predilection or use frequency. Further, in the examples, operations in the direct command mode using a right hand have been described.  However, it is also possible that the control part 30 is configured so that operations using a left hand are also possible, or it is also possible that the control part 30 is configured so that operations in the direct command mode are possible as a result of operation fingers of both hands touching the screen page 11).

With regard to claim 31, the limitations are addressed above and Nishida teaches wherein the function assigned to the button is preselected or the functions assigned to the buttons are preselected by the user ([0023] In contrast thereto, in the "direct command mode", predetermined functions are assigned to respective of operation fingers touching the operating surface 11 of the touch panel 10 regardless of the contents displayed on a screen page in the example of FIGS. 2A and 2B described later. Then, by performing a predetermined action of any one of the operation fingers, the operator can directly cause the control part 30 to carry out the function assigned to the operation finger that has thus performed the predetermined action; [0031] As described above, in the direct command mode, the control part 30 assigns the predetermined functions to the respective operation fingers (in this example, the five operation fingers of a right hand) touching the touch panel 10, regardless of the contents of the map screen page displayed on the screen; [0034] Although the functions are assigned to the respective operation fingers regardless of the contents of the display screen displayed on the display device 50 in the example of FIGS. 2A and 2B, it is also possible to determine (change) the functions to be assigned to the respective operation fingers depending on the contents of the display screen displayed on the display device 50; [0040] As described above, in the direct command mode, the control part 30 assigns the predetermined functions to the operation fingers (in this example, the five operation fingers of a right hand) touching the touch panel 10.  Then, when detecting a predetermined action (for example, a tap operation onto the operating surface 11) of any one of the operation fingers, the control part 30 executes the predetermined function assigned to the finger thus performing the predetermined action).

With regard to claim 33, Nishida teaches a human machine interface for a vehicle ([abstract]; [0017] The information processing apparatus 1 can be configured to, for example, be mounted in a vehicle, receive information (signals) from on-vehicle equipment, on-vehicle various sensors and/or the like and be capable of executing a process of displaying information concerning the on-vehicle equipment, vehicle's traveling information and/or the like on a display device 50 described later), comprising a vehicle component (Figs. 2A-4B; [0017]), a control unit (Fig. 1A, control part 30) and a touch-sensitive surface that is provided on the vehicle component (Fig. 1B, touch panel 10; Fig. 2B; Fig. 3B; Fig. 4B; [abstract] An information processing apparatus includes a multipoint detectable touch panel detecting touches of a plurality of operation fingers onto an operating surface),
 	wherein during operation of the human machine interface, at least one button is provided on the touch-sensitive surface (Fig. 1B, touch panel 10; Fig. 2B; Fig. 3B; Fig. 4B; [0023] In the "normal operation mode", the operator performs an operation on an screen page through the touch panel 10 by performing a touch operation of a selecting item (button, icon or so) displayed on the screen page; [0028] In the normal operation mode, the operator performs an operation through the touch panel 10 by selecting and fixing a selecting item (button, icon or so) displayed on the screen page.  In FIG. 2A, virtual operating buttons ("virtual" means those other than mechanical operation buttons) are placed near the bottom and left edges of the screen page, and thus, it is possible to operate the car navigation system via the touch panel 10), the position of said button being determined by the control unit in such a way that, in the case of a touch of the touch-sensitive surface on an arbitrary contact point, the position of the button is set to the contact point that has been touched by the control unit (Fig. 2B; [0031] As described above, in the direct command mode, the control part 30 assigns the predetermined functions to the respective operation fingers (in this example, the five operation fingers of a right hand) touching the touch panel 10, regardless of the contents of the map screen page displayed on the screen. Then, when detecting a predetermined action (for example, a tap operation onto the operating surface 11) of any one of the operation fingers, the control part 30 executes the predetermined function assigned to the finger thus performing the predetermined action. In the example, the control part 30 displays icons indicating the functions assigned to the respective operation fingers near the coordinates on the screen of the display device 50 corresponding to the touched positions of the respective operation fingers on the operating surface 11 in an overlaying manner on the map screen page displayed with reduced tone. Specifically, at a position corresponding to the thumb on the screen of the display device 50, an icon I1 is displayed. In the icon I1, an expression "Go Home" indicating the function of showing route guidance for the home that is previously set in the navigation system is displayed).

With regard to claim 34, the interface claim corresponds to the method claim 22, respectively, and therefore is rejected with the same rationale.

With regard to claim 35, the interface claim corresponds to the method claim 24, respectively, and therefore is rejected with the same rationale.

With regard to claim 36, the limitations are addressed above and Nishida teaches wherein said at least one button is operable by means of at least one of renewed touch, increasing the pressure and shifting the contact point ([0030] In the example of FIG. 2B, when the operator touches the operating surface 11 of the touch panel 10 with the five operation fingers of his or her right hand, the control part 30 carries out a transition to the direct command mode, and thus, the currently displayed map screen page is changed into a display state with reduced tone. Thereby, the operator can confirm that the control part 30 has carried out a transition to the direct command mode; [0032] In the example of FIG. 2B, as a result of, for example, the operator removing the index finger from the operating surface 11 and performing a tap operation in a state where all five operation fingers touch the operating surface 11 of the touch panel 10, the change of the displayed contents from the map screen page of the navigation system to the operating screen page of the audio system is executed).

With regard to claim 39, the limitations are addressed above and Nishida teaches characterized in that at least one optical element is provided on the touch-sensitive surface for displaying at least one of the position and function of said at least one button (Fig. 2B; Fig. 3B; Fig. 4B; [abstract] recognizes relative positional relationship of touched positions of the operation fingers for which the touch panel detects touches onto the operating surface; assigns a predetermined corresponding function to each one of the operation fingers for a case where the one of the operation fingers performs a predetermined action, based on the recognized relative positional relationship of the touched positions of the operation fingers).




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 25, 32, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (U.S. 2015/0253887) in view of Pathak et al. (U.S. 2010/0268426).
With regard to claim 25, the limitations are addressed above. However, Nishida does not specifically teach: 
- 	wherein at least one of a haptic and optical feedback occurs when actuating the button or one of the buttons
Pathak teaches a reconfigurable vehicle user interface system [abstract]. Pathak also teaches wherein at least one of a haptic and optical feedback occurs when actuating the button or one of the buttons (Figs. 7A-7D; [0032] In some embodiments, both or one of touch screen 12 and touchpad 16 may incorporate tactile, haptic, audio or visual response. For example, a user may forcibly press button 14 and the touch screen 12 may slightly vibrate upon being pressed, i.e. a haptic response; [0054] The touchpads 16 and 22 may be pressable and may provide one or more of a tactile response, a haptic response, an audio response, and a visual response; [claim 9] wherein the touch screen provides a user with at least one of haptic, tactile, visual, or audio response when contacted by the user). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system mounted in a vehicle as taught by Nishida, to have included vehicle user interface system including the haptic touch screen as taught by Pathak, to have achieved a steering wheel vehicle user interface system which includes a touch sensitive input device such as touchpad and a touch screen that have specific function commands mapped to them.

With regard to claim 32, the limitations are addressed above. However, Nishida does not specifically teach: 
- 	wherein the function assigned to the button is preselected by at least one of a voice control, a gesture control and a mechanical input element spatially separated from the touch-sensitive surface
Pathak teaches a reconfigurable vehicle user interface system [abstract]. Pathak also teaches wherein the function assigned to the button is preselected by at least one of a voice control ([0067] Once in the customization option, the user can select the number of user input shortcuts 314 to display on the touch screen 312 at step 912. The prompt may be displayed on the dedicated display device 320, may be given by an automated voice prompt, or displayed on a display associated with the central console. The user will then enter the amount of shortcuts to be displayed. The user may enter the number via the touchpad, e.g. by scrolling through a predetermined set of integers 1-n, via voice command, or any other means of inputting a number), a gesture control and a mechanical input element spatially separated from the touch-sensitive surface. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system mounted in a vehicle as taught by Nishida, to have included vehicle user interface system including voice control as taught by Pathak, to have achieved a steering wheel vehicle user interface system which includes a touch sensitive input device such as touchpad and a touch screen that have specific function commands mapped to them.

With regard to claim 37, the limitations are addressed above. However, Nishida does not specifically teach: 
- 	characterized in that at least one of the touch-sensitive surface and the vehicle component comprises a mechanical feedback element for haptic feedback
Pathak teaches a reconfigurable vehicle user interface system [abstract]. Pathak also teaches characterized in that at least one of the touch-sensitive surface and the vehicle component comprises a mechanical feedback element for haptic feedback (Figs. 7A-7D; [0032] In some embodiments, both or one of touch screen 12 and touchpad 16 may incorporate tactile, haptic, audio or visual response. For example, a user may forcibly press button 14 and the touch screen 12 may slightly vibrate upon being pressed, i.e. a haptic response; [0054] The touchpads 16 and 22 may be pressable and may provide one or more of a tactile response, a haptic response, an audio response, and a visual response; [claim 9] wherein the touch screen provides a user with at least one of haptic, tactile, visual, or audio response when contacted by the user). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system mounted in a vehicle as taught by Nishida, to have included vehicle user interface system including the haptic feedback as taught by Pathak, to have achieved a steering wheel vehicle user interface system which includes a touch sensitive input device such as touchpad and a touch screen that have specific function commands mapped to them.

With regard to claim 38, the limitations are addressed above. However, Nishida does not specifically teach: 
- 	characterized in that the mechanical feedback element is at least one of a vibration motor, a pressure resistance device and an ultrasonic source
Pathak teaches a reconfigurable vehicle user interface system [abstract]. Pathak also teaches characterized in that the mechanical feedback element is at least one of a vibration motor, a pressure resistance device and an ultrasonic source ([0032] In some embodiments, both or one of touch screen 12 and touchpad 16 may incorporate tactile, haptic, audio or visual response.  For example, a user may forcibly press button 14 and the touch screen 12 may slightly vibrate upon being pressed, i.e. a haptic response). Therefore, it 

With regard to claim 40, the limitations are addressed above. Nishida teaches an on-vehicle equipment ([0025] Thus, the driver or so can recognize the information concerning the on-vehicle equipment, the vehicle's traveling information and/or the like; [0037] Note that the operator can perform conversation with the calling designation person through a microphone and a speaker installed at predetermined positions in the vehicle interior (or a headset connected with the communication apparatus by wire or wirelessly)). However, Nishida does not specifically teach: 
- 	the vehicle component is at least one of a steering wheel, a seat, a control stick, a door trim, an armrest, a part of a center console, a part of a dashboard and a part of an overhead trim
Pathak teaches the vehicle component is at least one of a steering wheel (Figs. 1-2, steering wheel 10; Figs. 4-7R; Figs. 13A-14G; [abstract] This allows a user to customize the steering wheel function commands; [0001] The present disclosure relates to a steering wheel vehicle user interface system; [0029] FIG. 1 depicts an exemplary embodiment of a steering wheel 10 of an automobile), a seat, a control stick, a door trim, an armrest, a part of a center console, a part of a dashboard and a part of an overhead trim. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system mounted in a vehicle as taught by Nishida, to have included vehicle user interface system taught by Pathak, to have achieved a steering wheel vehicle user interface system which includes a touch sensitive input device such as touchpad and a touch screen that have specific function commands mapped to them.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171